Title: To Benjamin Franklin from Isaac L. Winn, 22 January 1773
From: Winn, Isaac L.
To: Franklin, Benjamin


Friday Morn. 22 Janry [1773]
Capt. Winn presents Respects to Dr. Franklin and sends Two Barrels of Apples from Mr. Theo. Bache and begs leave to add one to them.
In August last Capt. Winn took the Liberty of sending Dr. Franklin some Observations on the Aurora Borealis, to which he would add that on Saturday Evening the 16 Instt., as Capt. Winn came to Town the Aurora was so bright that he found a Croud of People in the Minories gazing at it, which they took to be the Effect of a great fire about Bishopsgate Street, the next day we had a hard Gale at SSW with Rain.
 
[Endorsed:] A further Note from the same Gentleman.
